Reasons for Allowance
Claims 1-10 are allowable.  The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not disclose the device as claimed, including that a lower side of the throttle lid is provided with an annular ring protruding downwards from the inner wall of the center hole, and a bottom of the annular ring is formed in a radial direction with upper grooves which accommodate an upper half of the liquid guiding strip extending transversely and divide a lower portion of the annular ring into two half annular rings, and a concave cavity extending downwards is formed at a center of an upper end of the vaporizing base, and a first air inlet is provided at a bottom of the concave cavity, lower grooves which accommodate a lower half of the liquid guiding strip extending transversely are formed in a radial direction at two sides of the concave cavity on the upper end of the vaporizing base, and half annular grooves for accommodating respective half annular rings are provided at two sides of the grooves and around the concave cavity; wherein the throttle lid fits tightly over the vaporizing base, the upper grooves and the lower grooves are vertically aligned with each other and joined to seal the liquid guiding strip, the liquid guiding strip extends between the upper grooves and the lower grooves, the half annular rings are sealingly received in the half annular grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vaporizing devices similar in certain aspects to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833